DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, all the claims pending in the application, are rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 9 of U.S. Patent No. 10,977,755 (hereinafter “the ‘755 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘755 patent anticipate the claims of the subject application.

As to independent claim 1 of the subject application, independent claim 1 of the ‘755 patent discloses a computer-implemented screening method (“A computer-implemented screening method”), the method comprising: processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 1 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); and flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”). 

As to independent claim 2 of the subject application, independent claim 6 of the ‘755 patent discloses a computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (“A computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:”): processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 2 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); and flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”). 

As to independent claim 3 of the subject application, independent claim 9 of the ‘755 patent discloses a prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform (“A prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform:”): processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 3 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); and flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  MPEP 2106(II).  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019).  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.  Id

Claim 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.  

Considering the method of independent claim 1 as representative of independent claims 1-3 (which all recite identical steps despite being directed to different statutory matter), the claims are directed to detecting a first disassembled component of an object in a first image at a first time and first location, detecting a second disassembled component of the object in a second image at a second time and second location, storing a record of the first and second disassembled components, and flagging the record based on a risk factor of the disassembled components being combined to complete the object. Notably, these steps can be performed mentally. For example, an airport security agent can visually examine two separately captured x-ray scans of a pair of luggage bags, each bag containing a disassembled component of a weapon (e.g., a disassembled gun). The airport security agent can physically store the scans together and flag it mentally as a security risk. As such, the description in independent claims 1-3 is an abstract idea. 
The only additional elements recited in the independent claims are a computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith (claim 2) and a processor and memory (claim 3). The Examiner notes that the courts have found claims requiring a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the mind (MPEP 2106.04(a)(2)(III)(C)). The additional elements of the claims are generic computer features which perform generic computer functions. Therefore, despite the additional elements, the claims still recite a mental process. Accordingly, the analysis under prong one of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Moreover, the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the claims do not recite an improvement in the functioning of a computer or other technology or technical field, the claimed steps are not performed using a particular machine, the claimed steps do not effect a transformation, and the claims do not apply the judicial exception in any meaningful way beyond generically linking the use of the judicial exception to a particular technological environment (See MPEP 2106.04(d)). Therefore, the analysis under prong two of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the program product of claim 2 and the processor and memory of claim 3 are generic computer features which perform generic computer functions that are well-understood, routine, and conventional and do not amount to more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation, and mere implementation on a generic computer does not add significantly more to the claims. Accordingly, the analysis under step 2B of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
For all of the foregoing reasons, independent claims 1-3 do not recite eligible subject matter under 35 USC 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20170316285 to Ahmed et al. (cited in parent U.S. Patent Application No. 15/819,730 and the IDS filed 25 February 2021 in the subject application; hereinafter “Ahmed”).

As to independent claim 1, Ahmed discloses a computer-implemented screening method (Abstract discloses that Ahmed is directed to detecting the presence of an object of interest), the method comprising: processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object; processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object ([0099-0112] discloses applications 1-n operating in different physical locations, the applications 1-n detecting a subset of potentially combinable objects 1-n in x-ray baggage inspection images, and submitting the objects 1-n to an application X; see Fig. 6; [0061-0062] discloses an example in which a first passenger’s baggage containing a first subcomponent is imaged in Dallas, and a second passenger’s baggage containing a second subcomponent is imaged in Los Angeles); storing a record of the first disassembled component and the second disassembled component ([0099-0112] discloses that each of the applications 1-n provide application X the potentially combinable objects 1-n, additional information including time of detection, identifying information related to the person associated with the object, and one or more destinations where the person is expected to travel; the provision of such information to application X presupposes that it is stored in a record); and flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object ([0099-0115] discloses that application X assesses combined objects resulting from combinations of the objects 1-n to determine whether the combined object is recognized, for example, as a cutting instrument, firearm, dynamite, etc.; application X further assesses whether a future time and a location at which the combined object can be arrived at based on the associated persons’ travel plans; [0128] discloses that if the combined object is recognized as a dangerous object, and it is possible for the persons to arrive at the combined object, application X outputs the combined object and the personal information of the persons who can make the combined object possible). 

Independent claim 2 recites a computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith ([0131] of Ahmed discloses a computer readable storage medium having program instructions thereon for causing a processor to carry out the disclosed algorithm), the program instructions executable by a computer to cause the computer to perform the steps recited in independent claim 1. Accordingly, claim 2 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Independent claim 3 recites a prediction system, the system comprising: a processor; and a memory operably coupled to the processor ([0131-0132] of Ahmed discloses a computer for executing instructions stored in memory in order to carry out the disclosed algorithm), the memory storing instructions to cause the processor to perform the steps recited in independent claim 1. Accordingly, claim 3 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Pertinent Art
Zanovitch (U.S. Patent Application Publication No. 2005/0248450; cited in parent U.S. Patent Application No. 15/819,730 and in the IDS filed 25 February 2021), like Ahmed, is directed to a system for determining threats by scanning images of passengers and their items, for example, in an airport-type environment (Abstract, [0133]). In particular, Zanovitch discloses that the system may determine that a particular Passenger X has 2 checked bags and one carryon, obtain item tracking identification associated with the scanned bags, scanning the bags to determine a list of contents therein, and identify pieces and parts among the contents that could be assembled to create a threat ([0133-0137]). Zanovitch further discloses that contextual information is also used to determine a level of risk for each passenger. For example, like Ahmed, if two passengers separately have combinable objects that pose a risk and are on the same flight, this might affect risk assignment ([0141]). Zanovitch discloses that a threat level of the object is compared with a threshold to determine whether the object warrants raising an alarm ([0170-0171]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663